Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 MARYNA BILYNSKA 1166 Alberni Street, Suite 1201 Vancouver, British Columbia Canada V6E 3Z3 November 27, 2006 Everton Capital Corporation 1166 Alberni Street, Suite 1201 Vancouver, British Columbia Canada V6E 3Z3 Ladies and Gentlemen: RE: Trust Agreement Maryna Bilynska holds in trust for Everton Capital Corporation, a 100% undivided interest in the following claim: Number of Date of Tenure No. Document Description Cells Expiration 521315 Jade Mine 9 January 18, 2007 Maryna Bilynska will deliver full title on demand to Everton Capital Corporation for as long as the claims are in good standing with the Province of British Columbia. Yours truly, MARYNA BILYNSKA Maryna Bilynska
